Citation Nr: 0432446	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for hypertension 
secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The September 2000 rating decision granted an increased 
evaluation for post-traumatic stress disorder (PTSD) from 50 
percent to 70 percent, and denied service connection for 
hypertension secondary to PTSD.  

With respect to the claim for an increased rating, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

The issue of entitlement to an increased evaluation for post-
traumatic stress disorder is the subject of the remand 
section below.


FINDING OF FACT

The veteran's hypertension was first manifested more than one 
year after service and is not related to service or to a 
service-connected disability. 

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2003). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

VCAA notice should be sent to a claimant before the initial 
adjudication of his claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in April 2002 informed him of the elements 
needed to substantiate his claim for service connection.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence and information VA would 
be obtaining.  It further explained that VA would make 
reasonable efforts to help him get evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
advised to send VA any relevant evidence in his possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the VCAA notice was not provided prior to the October 
1999 and September 2000 adjudications of this claim, VCAA-
compliant notice was later accomplished, together with proper 
subsequent VA process.  The record discloses the appellant 
was given every opportunity to submit or identify relevant 
records in further support of his claim.  Additionally, the 
veteran was advised by letter dated in November 2003 of the 
evidence of record and was reminded of the evidence necessary 
to substantiate his claim.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disability.  The Board is 
satisfied that its duty has been met and that VA has made 
reasonable efforts to obtain records adequately identified by 
the appellant.  Following a review of the record, the Board 
finds the appellant was given every opportunity to submit or 
identify relevant records in further support of his claim.  
In view of these circumstances, the Board concludes VA has 
satisfied its duties to inform and assist the appellant, that 
no further development is warranted in this case and the 
issue of entitlement to service connection for hypertension 
is properly before the Board for appellate review. 


Service Connection

On separation examination in September 1970, the veteran 
indicated he experienced symptoms of shortness of breath, and 
pain or pressure in chest.  The examining physician noted the 
veteran reported a history of shortness of breath and 
anterior chest pain with prolonged walking.  On physical 
examination, the heart and vascular system were evaluated as 
normal.  A blood pressure reading of 106/66 was recorded.  

On VA examination in March 1972, blood pressure readings of 
124/86, 120/80, and 124/90 were recorded.  Electrocardiogram 
conducted at that time showed sinus bradycardia and 
borderline left ventricular hypertrophy by voltage.  No 
diagnosis of cardiovascular disability was indicated.

Private medical records document a history of myocardial 
infarction and percutaneous coronary angioplasty in 1983.  

During VA examination in April 1996, the veteran reported he 
suffered heart attacks in 1994 and 1995, with angioplasty 
following each episode.

A May 1997 private medical report referenced diagnosis of 
angina pectoris, coronary artery disease, history of 
myocardial infarction, history of angioplasty, and history of 
hypertension.

The veteran was hospitalized at a VA medical facility in 
November 1997 for treatment of his service-connected PTSD.  
The VA hospital report references diagnostic impressions of 
hypertension, and arteriosclerotic heart disease.  A blood 
pressure reading of 142/82 was recorded upon admission.  It 
was noted that the veteran's hypertension was being treated 
and controlled.   

An April 1998 medical statement indicates stress associated 
with the veteran's job creates major impairment in his 
ability to function.  The examiner indicated that stress 
caused the veteran's blood pressure to increase, and pointed 
to this circumstance as example of the impact of stress on 
the cardiovascular system. 

Private medical records document continued intermittent 
treatment for angina pectoris, severe coronary artery 
disease, and hypertension.

A medical report, received from Dr. L.M. in May 2000, 
contains a review of medical literature that explores 
causative factors in the development of hypertension in 
veterans.  Based upon this research, Dr. L.M. concluded that 
wartime experiences of veterans may be causally related to 
their development of hypertension.  In his opinion, he 
proffers that because blood pressure rises with age in 
Western civilizations, the veteran might have only 
experienced a modest (sub-clinical) increase in blood 
pressure which would develop into hypertension with aging.  
Additionally, Dr. L.M. noted that a veteran's body would 
respond to stress-related symptoms daily during the ensuing 
years. He opined that the seemingly disconnected future 
manifestation of a past trauma may represent the cumulative 
effect of years of stress and the body's response to it.  

An August 2000 statement received from the veteran's private 
treating physician, Dr. R. R., indicates the veteran was 
under his care for treatment of myocardial infarction, 
coronary artery disease, a history of hypertension, and a 
history of angioplasty on his coronary arteries.  The veteran 
was also noted to suffer from stress.  It was the impression 
of this physician that there is a relationship between the 
veteran's stress and his hypertension.  

The veteran was afforded VA examination in March 2004.  In 
his assessment, the examining physician on PTSD examination 
stated he found no objective evidence in the record that the 
veteran's PTSD is the cause of his hypertension.  In another 
VA medical opinion, dated in March 2004, the VA physician on 
general medical examination diagnosed essential hypertension, 
but indicated she was aware of no data that indicated 
sustained hypertension is due to PTSD.

An unsigned August 2004medical statement from Cardiovascular 
Associates, P.C., relates the opinion of the writer that 
"there is a relation and possibly causal factors related to 
[the veteran's] coronary heart disease ...related to the 
[PTSD]."  The writer acknowledges that while this cannot be 
proven, it represents his clinical opinion.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, such as cardiovascular-
renal disease, including hypertension, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a). 
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id. The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995). Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran has not presented a basis upon which 
to establish service connection for hypertension.  The 
veteran's service medical records made no reference to heart 
problems.  Nor did the veteran have any complaints, 
treatment, or diagnosis of hypertension during his period of 
service or at the time of his release from active duty.  
There is no evidence of elevated blood pressure in service.  
In addition, the record does not indicate any manifestation 
of hypertension within a year after separation.  The record 
reflects that the veteran was first diagnosed with 
cardiovascular disease in 1983, more than a decade after his 
separation from service.  Therefore, the Board finds that the 
veteran did not develop hypertension during service or 
manifest it within one year thereafter.

In addition to the lack of evidence establishing a disease or 
symptomatology in service, the evidence of record does not 
indicate hypertension is related to his service-connected 
PTSD.  In this regard, the Board has carefully considered the 
reports of Drs. L.M. and R.R.  Dr. L.M. concluded that 
empirical data is suggestive that hypertension in veterans is 
causally related to wartime experiences and that the 
manifestations of hypertension may not be clinically apparent 
until many years later due to the cumulative effect of 
stress.  This opinion does not specifically refer to any 
treatment or history of the veteran.  Rather, Dr. L.M. 
predicates his opinion on the progression of hypertension 
observed in Western civilizations. 

Similarly, in his opinion, Dr. R.R. does not refer to any 
specific clinical findings or history.  Rather, he opines 
that there is a "relation and possibly causal factors" 
between the veteran's PTSD and his hypertension.  
Significantly, Dr. R.R. acknowledges the lack of any clinical 
basis in support of his opinion.    

By contrast, VA examiners have indicated that there is no 
indication either in the instant record or available clinical 
data that substantiates the contention the veteran's 
hypertension is causally related to his PTSD.  Consequently, 
given the speculative nature of the private medical opinions 
offered, and the absence of objective evidence of record 
herein, the Board finds the conclusions of the VA examiners 
to be most persuasive in this instance.   As such, the 
greater probative weight must be accorded to the VA medical 
opinions.

The Board finds that because the opinions of the VA examiners 
were based upon a considered review of the recorded medical 
history and, because their opinions are unambiguous, the 
Board places greater probative value on these opinions than 
the ambiguous opinions proffered by the private physicians.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board acknowledges the sincerity of the veteran in his 
belief that his hypertension is causally related to his 
service-connected PTSD.  The Board, however, finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The Board has considered the lay 
statements of the veteran in support of the instant claim.  
The record does not reflect that the veteran is competent to 
offer an opinion as to the cause of his hypertension.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1994) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  Although the veteran 
can report his symptoms, he is not competent to offer 
statements as to the cause or aggravation of any claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a matter of law, lay persons without medical 
education are not qualified to provide a medical opinion.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998) (lay persons are "generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.")

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's hypertension is related to service. 


ORDER

Service connection for hypertension is denied.


REMAND

The veteran is currently assigned a 70 percent disability 
rating for PTSD under the provisions of Diagnostic Code 9411.  
The veteran now contends that his disorder is more disabling 
than previously evaluated, and he has appealed for an 
increased rating.

The VA examinations and outpatient treatment reports dated 
between 2000 and 2003 show Global Assessment of Functioning 
(GAF) scores ranging from 38 to 45.  Objectively, examination 
has revealed depression, low frustration tolerance and temper 
outbursts, nightmares, and impaired sleep.  Examination has 
consistently shown no evidence of psychoses.  Specifically, 
the veteran has denied delusion, and auditory and visual 
hallucination.  He also denied suicidal and homicidal 
ideation, although a history of suicidal and homicidal 
ideation without plan was noted.

On VA examination in March 2004, the veteran was diagnosed 
with chronic PTSD, and evaluated with a GAF score of 39.  The 
examiner noted the veteran was able to perform his activities 
of daily living and manage his money, but offered no opinion 
as to whether the veteran's PTSD produced total social and 
occupational impairment.   During this examination, the 
veteran reported feelings of detachment throughout the 
examination.  His affect was constricted. His thought 
processes were coherent.  The veteran denied suicidal and 
homicidal ideation.  He demonstrated adequate insight and 
judgment.   

The Board is unable to compare the current symptoms to the 
criteria for the next higher rating (100 percent) under 
Diagnostic Code 9411.  Therefore, further examination of the 
veteran would be of assistance in this matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. 
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate with 
the claims file any more recent VA inpatient 
and outpatient medical records pertaining to 
treatment of the veteran's PTSD dated from 
March 2004 to the present.

2. The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should 
be accomplished.  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
the examiner is requested to offer comment 
and an opinion as to whether the symptoms 
include:  gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; or memory loss for names of close 
relatives, own occupation, or own name

3.  When the development requested has been 
completed, the case should again be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



